DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species 1, which correspond to claims 1-18, in the reply filed on 8/2/22 is acknowledged.  The traversal is on the grounds that there is no serious search and examination burden because the limitations found in the Species I and II independent and dependent claims as a whole can also be found in the limitations of the Species I claims, and the examiner will necessarily search these limitations for the elected Species I. This is not found persuasive because Species 1 is drawn to determining a temperature of a substrate, whereas Species 2 is drawn to controlling the heating of a substrate with microwaves. Therefore, there is a search and/or examination burden for the patentably distinct species as set forth above because Species I and Species II require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, such as searching for an apparatus for controlling heating of a substrate with microwaves). Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claim 1, “a surface with” should be changed to --its surface having-- in line 4; and there is lack of relationship between the pin support position and the substrate holder (it is not clear if the pin support position in in the substrate holder).
In claim 2, “measurements” should be changed to --detection--.
In claim 3, “measurements” should be changed to --detection--; and it is not clear how the substrate holder can rotate with the optical transmission assembly being embedded therein, as recited in base claim 1 (claim 3 describes the embodiment shown in figures 8 and 9 of the drawings (the holder rotating), which is not disclosed to be used together with the embodiment shown in figure 2 of the drawings (the holder not rotating), which is described in base claim 1).
Claim 14 is not clear because it claims that the optical transmission assembly is configured to be mounted on a static platform, whereas base claim 1 claims that the optical transmission assembly is embedded into a portion of the substrate holder. Claim 14 describes the embodiment shown in figures 8 and 9 of the drawings (the holder rotating), which is not disclosed to be used together with the embodiment shown in figure 2 of the drawings (the holder not rotating), which is described in base claim 1).
In claim 15, “a surface with” should be changed to --its surface having-- in line 4; and “from” should be changed to --in-- in lines 6 and 7.
Claim 16 is not clear because it claims that the optical transmission assembly is configured to be mounted on a static platform, whereas base claim 15 claims that the optical transmission assembly is embedded into a portion of the substrate holder. Claim 16 describes the embodiment shown in figures 8 and 9 of the drawings (the holder rotating), which is not disclosed to be used together with the embodiment shown in figure 2 of the drawings (the holder not rotating), which is described in base claim 15).
Claims 4-13, 17, and 18 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is not clear how the substrate holder can rotate with the optical transmission assembly being embedded therein, as recited in base claim 1 (claim 3 describes the embodiment shown in figures 8 and 9 of the drawings (the holder rotating), which is not disclosed to be used together with the embodiment shown in figure 2 of the drawings (the holder not rotating), which is described in base claim 1).
Claim 14 is not clear because it claims that the optical transmission assembly is configured to be mounted on a static platform, whereas base claim 1 claims that the optical transmission assembly is embedded into a portion of the substrate holder. Claim 14 describes the embodiment shown in figures 8 and 9 of the drawings (the holder rotating), which is not disclosed to be used together with the embodiment shown in figure 2 of the drawings (the holder not rotating), which is described in base claim 1).
Claim 16 is not clear because it claims that the optical transmission assembly is configured to be mounted on a static platform, whereas base claim 15 claims that the optical transmission assembly is embedded into a portion of the substrate holder. Claim 16 describes the embodiment shown in figures 8 and 9 of the drawings (the holder rotating), which is not disclosed to be used together with the embodiment shown in figure 2 of the drawings (the holder not rotating), which is described in base claim 15).
For examination purposes, claims 3, 14, and 16 have not been further treated on the merits due to their unclarity stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0261481 to Eto.
Referring to claim 1, Eto discloses an apparatus (figure 1, 2A-2C, 4A, 4B; paragraphs 70, 72, 77-81, 83-85, 102) for determining a temperature of a substrate (WS), comprising:
a substrate holder (2, 13) with a plurality of support pins (12) configured to be placed in a microwave environment (paragraphs 70, 72, 85, 102);
a temperature sensor assembly with at least a portion of a surface with a phosphorous coating (63) and configured to be inserted in at least one pin support position (passages 61, 62) (figures 2A, 2B, 4A, 4B; paragraphs 77-81); and
an optical transmission assembly (48) embedded into at least a portion of the substrate holder and configured to receive light emissions (Le) from the at least a portion of the surface of the temperature sensor assembly and to relay the light emissions to a temperature detection assembly (32) (paragraphs 78, 83-85).

Referring to claim 2, Eto discloses the substrate holder (2, 13) being configured to be static during temperature measurements (paragraph 70).

Referring to claim 11, Eto discloses that the at least a portion of the surface of the temperature sensor assembly includes a side surface of the temperature sensor assembly (figure 2C).

Referring to claim 13, Eto discloses that the optical transmission assembly (48) is configured to intermittently obtain light emissions (Le) from the temperature sensor assembly (based on Li from a pulsed light source 28) (paragraph 107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eto.
Eto discloses an apparatus having all of the limitations of claim 12, as stated above with respect to claim 1, except for the at least a portion of the surface of the temperature sensor assembly including a bottom surface of the temperature sensor assembly.
However, Eto discloses that the at least a portion of the surface of the temperature sensor assembly includes a surface of the temperature sensor assembly such that a temperature is detected toward an end of the temperature sensor assembly (figures 2A, 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least a portion of the surface of the temperature sensor assembly of Eto include a bottom surface of the temperature sensor assembly since Eto discloses that the at least a portion of the surface of the temperature sensor assembly includes surface of the temperature sensor assembly such that a temperature is detected toward an end of the temperature sensor assembly, and the particular location of the at least a portion of the surface claimed by applicant is considered to be nothing more than a design choice since the particular location claimed by applicant is nothing more than one of numerous locations toward the end of the temperature sensor assembly that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide in order to detect a temperature toward an end of the temperatures sensor assembly as already suggested by Eto.

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

Claims 15, 17, and 18 would be allowable if amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus for determining a temperature of a substrate, wherein the temperature sensor assembly includes a temperature sensor pin with a spring that provides upward motion of the temperature sensor pin and is configured to enhance thermal contact with a warped substrate when present by providing an upward force against the substrate (claim 4).
An apparatus for determining a temperature of a substrate, wherein the temperature sensor assembly includes a temperature sensor pin with a spring that provides an upward motion of the temperature sensor pin and is configured to enhance thermal contact with a warped substrate when present by providing an upward force against the substrate (claim 15).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing determining a temperature of a substrate using a phosphor material, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/29/22